department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number date date number release date uil dollar_figure legend b c d e f g h i dear ------------------ this is in response to your letter requesting an extension of the period for transferring excess_business_holdings under sec_4943 of the internal_revenue_code code for five years pursuant to sec_4943 of the code facts you are a charitable_trust recognized as exempt from federal_income_tax under sec_501 of the code and determined to be a private_foundation as described in sec_509 you are organized for charitable purposes including support of corporations trusts funds foundations and community chests created or organized in the united_states and operated exclusively for charitable purposes and have made millions of dollars in grants over the past five years you were created by b who died in having left his residuary_estate to you this bequest consisted primarily of stocks and other_securities it also included a one-third interest in a farm the farm and approximately percent of the stock of c which owns both an irrigation ditch that runs through the farm and land adjacent to the ditch b’s estate transferred these interests to you on date d you represent that the farm the irrigation ditch and the land adjacent to the ditch collectively the properties comprise a large and diverse business_enterprise consisting of several thousand acres of farmland at the time of b’s death the properties consisted of land that included irrigated acres partially irrigated acres non-irrigible acres grasslands mobile homes a farm house a machine shop the irrigation ditch and leased water during b’s life the properties were used to grow crops and raise cattle revenues from the properties were derived primarily from leasing pasture land and selling alfalfa and animal grain crops at b’s death his estate owned a one-third interest in the farm and approximately one-third of the stock in c the remaining two-thirds interest in the farm was owned in equal one-third shares by e and f most of the remaining two-thirds of c stock was owned in equal shares by e and f after b’s death you formed an llc with e and f to take title to the farm and the c stock on date g each of you transferred all of your ownership interests in the farm to the llc and received equal one-third ownership and profits interests in the llc shortly thereafter each of you also contributed your stock in c to the llc after this transfer your trustees together with the other members of the llc resolved to sell the llc’s interests in the properties and its stock in c you hired a real_estate broker with a well-known reputation to market and sell the properties and stock pursuant to a listing agreement since that time the llc has sold parcels of land from the properties the llc has also sold water rights held by c to the state in which the properties are located over the past two years the llc has considered two reasonable offers to purchase the remainder of the properties and stock the first offer was not accepted when the buyer did not pay the earnest money promised the second offer was not accepted when the buyer did not fulfill certain terms of the offer you represent that it is difficult to sell the properties because of their size complicated structure and because of the limited market for property in the area that is largely non-irrigible the llc is currently in negotiations with h to purchase the remainder of the properties and c stock you represent that if this sale is not consummated the llc will continue to list and aggressively market the remaining portions of the properties through its real_estate broker and will use alternative methods to dispose_of the properties these methods may include internet listings and use of additional brokers you believe that these steps should enable the llc to dispose_of the properties before the close of the five-year extension period you have requested your trustees have submitted your plan for disposing of your interests in the properties and c to your state’s attorney_general the attorney_general has consented in a written response this consent states that the attorney_general has received a copy of the letter your trustees sent to the service requesting a five-year extension of time to dispose_of these interests and that the attorney_general consents to this extension law sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any_tax year which ends during the taxable_period sec_4943 of the code provides that in general the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that in general the permitted holdings of any private_foundation in an unincorporated business_enterprise are i percent of the profits interest reduced by ii the percentage of the profits interest owned by all disqualified persons sec_4943 of the code provides that in computing the holdings of a private_foundation in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person other than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the secretary may extend for an additional 5-year period the initial 5-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if-- a the foundation establishes that i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial 5-year period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-6 of the foundation and similar excise_taxes regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs analysis you are subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation is permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings similarly under sec_4943 a private_foundation is permitted to hold up to twenty percent of the profits interest in an unincorporated business_enterprise however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by bequest from a will which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on the date such holdings were acquired by the foundation under sec_4943 on date d you received a one-third interest in the farm and approximately one-third of the stock in c from b’s estate you then conveyed your interest in the farm to the llc on date g and your stock in c to the llc shortly thereafter you have represented that the properties owned by the llc and c comprise a business_enterprise accordingly under sec_4943 of the code and sec_53_4943-6 of the regulations your interests in the farm and c are treated as held by a disqualified_person for five years beginning on date d at the close of this five-year period you would normally be subject_to tax under sec_4943 of the code for your excess_business_holdings in the properties since your ownership and profits interests in the farm and c through constructive_ownership under sec_4943 of the code both exceed twenty percent under sec_4943 of the code however the service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if you establish that i you made diligent efforts to dispose_of your holdings within the initial five-year period but were unable to do so because of the size and complexity of such holdings ii you submit a plan for disposing of all excess_business_holdings in the five-year extension period and submit such plan to the state attorney_general and iii the service determines that such plan can reasonably be expected to be carried out before the close of the extension period you have made diligent efforts to dispose_of your holdings in the properties during the initial five-year period as required by sec_4943 of the code you hired a real_estate broker that has listed and actively marketed the properties and continues to do so you have sold approximately parcels from the properties during the five-year period and have sold water rights from c to the state in which the properties are located you continue to negotiate with h to dispose_of the remainder of the properties the information you have submitted indicates that the properties distributed to you by b were unusually large and that they were difficult to sell because of the size and complicated structure of the properties and the non-irrigible nature of most of the land on the properties given those difficulties you have established that a complete disposal of all of the properties during the initial five-year period was not reasonably possible as required by sec_4943 of the code you have submitted to the state attorney_general your plan for disposing of your interests in c and the properties the state attorney_general has consented to the plan as required by sec_4943 of the code you and the llc will continue your negotiations with h to sell the remainder of the properties and the c stock if this sale is not consummated you and the llc will continue to aggressively market the remaining portions of the properties and the c stock through your real_estate broker and will use other methods to dispose_of the properties that may include internet listings and use of additional brokers accordingly we determine under sec_4943 of the code that your plan for disposing of your excess_business_holdings in the farm and c can reasonably be expected to be carried out before the end of a five-year extension period ending on date i based on the efforts of you and your real_estate broker to sell the properties and based on your continued negotiations with h to purchase the remainder of the properties we do not rule on whether your interest in the llc constitutes an excess business holding conclusion accordingly based on the information submitted we rule that because you have met the requirements set forth in sec_4943 of the code for extending the initial five-year period for disposing of excess_business_holdings the period you have to dispose_of your excess_business_holdings in the farm and c is extended to date i this ruling is made on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code a copy of this letter should be kept in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice cc steven godnitzky manager exempt_organizations technical group sincerely
